Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 17, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00537-CV

           CARLOS LEGUINA AND ADVANCED ALUMINUM, Appellants
                                           V.
                      SOUREN GE AND LIJIE LIU, Appellees



                      On Appeal from the 412th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 58820



                        MEMORANDUM OPINION

      This is an appeal from a judgment signed February 24, 2012. On July 3, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.